Citation Nr: 1207904	
Decision Date: 03/01/12    Archive Date: 03/16/12

DOCKET NO.  03-35 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Louis D. Turco


ATTORNEY FOR THE BOARD

L.M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to September 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an October 2011 correspondence, the Veteran's representative requested a hearing before the Board.  Specifically, the representative explained that "[a]s the undersigned [representative] was only recently retained in this case on September 6, 2011, he is not sure whether or not the Veteran previously requested an in-person hearing before the Board of Veterans' Appeals at the Local St. Petersburg address."  There is no indication that the Veteran or his representative has since withdrawn this request in writing and the record reflects that he has not yet been scheduled for a Board hearing.

The United States Court of Appeals for Veterans Claims has determined that an appellant has a right to request a hearing before the issuance of a Board decision.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  Thus, the Veteran must be scheduled for the next available hearing at the appropriate RO before a Veterans Law Judge from the Board in the order that the request has been received.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing to be conducted at the appropriate RO before a Veterans Law Judge of the Board, and notify him of the scheduled hearing at the current address of record.  A copy of the notice provided to the Veteran and his representative of the scheduled hearing should be placed in the record.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


